In the

    United States Court of Appeals
                For the Seventh Circuit
Nos. 14‐2913 & 15‐1294

UNITED STATES OF AMERICA,
                                                   Plaintiff‐Appellant,
                                                       Cross‐Appellee,

                                 v.


CORNELIUS PAXTON, et al.,
                                              Defendants‐Appellees,


                                and


MATTHEW WEBSTER,
                                                Defendant‐Appellee,
                                                   Cross‐Appellant.

        Appeal from the United States District Court for the 
          Northern District of Illinois, Eastern Division.
         No. 1:13‐cr‐00103 — Robert W. Gettleman, Judge. 



  ARGUED DECEMBER 1, 2016 — DECIDED FEBRUARY 17, 2017
2                                            Nos. 14‐2913 & 15‐1294

    Before POSNER, RIPPLE, and ROVNER, Circuit Judges.
    ROVNER, Circuit Judge.  The district court suppressed the
covertly‐recorded statements that the defendants made to one
another while being transported in a police van immediately
after  their  arrests,  finding  that  the  characteristics  of  the  van
supported  a reasonable expectation of privacy in the defen‐
dants’  conversations.  The  government  has  appealed  that
ruling, and defendant Matthew Webster  has cross‐appealed
the district court’s determination that his subjective expecta‐
tion  of  privacy  ended  when  a  co‐defendant  warned  others
within the van that they were likely being recorded. Building
upon our decision in United States v. Webster, 775 F.3d 897 (7th
Cir.), cert. denied, 135 S. Ct. 2368 (2015), we conclude that the
defendants  lacked  an  objectively  reasonable  expectation  of
privacy in the van, and we therefore reverse the district court’s
decision to suppress their statements. We dismiss Webster’s
cross‐appeal as moot.
                                   I.
    The  five  defendants  in  this  case  were  arrested  on  the
evening of January 30, 2013, as they were preparing to execute
a planned robbery of what turned out to be a wholly fictitious
narcotics “stash house.” See, e.g., United States v. Lewis, 641 F.3d
773, 777‐78 (7th Cir. 2011). They had been recruited into the
scheme by an undercover agent who posed as a drug courier
seeking  to  rob  the  Mexican  drug  cartel  for  which  he  was
purportedly working. The sting was organized by a task force
comprised of Chicago police officers and agents of the federal
Bureau of Alcohol, Tobacco, Firearms & Explosives (“ATF”).
Nos. 14‐2913 & 15‐1294                                                  3

    Two of the defendants, Randy Walker and Randy Paxton,
were  arrested  outside  of  a  Chicago  restaurant.  They  were
placed into a police transport van that was clearly marked as
a Chicago Police Department vehicle. The vehicle was a Ford
E350  cargo  van  that  had  been  modified  for  police  use.  The
van’s  interior  was  divided  into  three  compartments  by  two
solid  steel  walls  with  small  double  plexiglass  viewing  win‐
dows.  The  driver  and  a  passenger  would  occupy  the  front
compartment, while the rear two compartments were reserved
for detainees. After Walker and Paxton were loaded into the
van,  task  force  officers  drove  the  van  a  short  distance  to  a
warehouse,  where  the  other  three  defendants—Cornelius
Paxton, Adonis Berry, and Matthew Webster—had convened
with  the  undercover  agent  for  a  final  pre‐robbery  meeting.
Those three defendants, having also been arrested, were placed
into the rear‐most compartment of the van along with Walker
and Randy Paxton.
     Within the van, the defendants were seated on two benches
facing one another from opposite sides of the van—“shoulder
to  shoulder,  knee  to  knee,”  as  the  district  court  later  put  it.
United States v. Paxton, No. 1:13‐cr‐00103, 2015 WL 493958, at *2
(N.D. Ill. Feb. 3, 2015) (“Paxton II”). All five of the defendants
had their wrists  handcuffed behind their backs. The district
court would later determine that the defendants could expect
to be overheard conversing from outside of the compartment
only if they spoke in an above‐normal tone of voice.
    None of the defendants was given Miranda warnings before
being placed into the van. Each defendant was, however, asked
by  officers  to  state  his  name  and  certain  other  identifying
information before entering the van. Once all five defendants
4                                         Nos. 14‐2913 & 15‐1294

had been loaded, the van was driven to the Chicago field office
of the ATF.
    During  the  drive,  the  defendants  conversed  quietly.
Unbeknownst to them, two recording devices (one audio, and
the other audiovisual) had been hidden in the rear compart‐
ment  of  the  van  so  as  to  capture  their  conversation.  Randy
Paxton made a number of inculpatory statements to Walker
while en route to the warehouse. When their three co‐defen‐
dants  joined  Paxton  and  Walker  in  the  van,  conversation
among all five commenced. Several minutes into their discus‐
sion,  Berry  remarked  that  the  van  was  “probably  bugged,”
Gov. Ex. Draft Tr. 8, and he then pointed out areas where he
thought there might be surveillance cameras. Nonetheless, the
defendants  continued  to  converse  and  make  incriminating
statements.  The  recording  equipment  captured  these  state‐
ments  as  well  as  the  identifying  information  each  of  the
defendants was asked to provide prior to being seated in the
van.  The  defendants’  answers  to  the  biographical  questions
were used by the ATF to identify each speaker in the ensuing
conversations. 
    Upon arrival at the ATF field office, the defendants were
interviewed individually after being apprised of their rights
under Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602 (1966).
The recording equipment was removed from the van and the
contents were downloaded and subsequently transcribed; the
equipment was then re‐installed in the van for purposes of the
subsequent trip to the Metropolitan Correctional Center, where
the  defendants  would  be  jailed.  Although  the  recording
equipment could be configured in such a way as to broadcast
the detainees’ conversations in real time to the van driver and
Nos. 14‐2913 & 15‐1294                                              5

his passenger, the equipment was not set up in that manner
and was instead used only to record the detainees’ conversa‐
tions for use at a later date.
    A  grand  jury  charged  the  five  defendants  with  (among
other  offenses)  conspiring  to  possess,  with  the  intent  to
distribute,  500  grams  or  more  of  cocaine,  in  violation  of
21 U.S.C. § 846; conspiring to commit a robbery, in violation of
the Hobbs Act, 18 U.S.C. § 1951(a); and possession of a firearm
in  furtherance  of  those  crimes,  in  violation  of  18  U.S.C.
§ 924(c)(1)(A). The section 846 charges were later dismissed
without prejudice on the government’s motion.
     The  defendants  moved  to  suppress  any  recorded  state‐
ments they made within the van while en route to the ware‐
house and ATF field office, and the district court granted that
motion in part following an evidentiary hearing. Following his
colleague’s decision in United States v. Williams, 15 F. Supp. 3d
821 (N.D. Ill. 2014) (Castillo, C. J.), Judge Gettleman found that
the  defendants  initially  had  both  a  subjective  as  well  as  an
objectively reasonable expectation of privacy in their conversa‐
tions  within the rear compartment  of  the  police  van. United
States v. Paxton, No. 1:13‐cr‐00103, 2014 WL 3807965, at *1 (N.D.
Ill. July 31, 2014) (“Paxton I”). That expectation of privacy was
reinforced by testimony from a task force officer seated in the
front compartment that he could hear conversation occurring
in the rear compartment at a normal volume but that he did
not  overhear  any  such  conversation  on  the  night  that  the
defendants were arrested and transported. Id. “It is obvious
that defendants took steps to conceal their conversation from
the officers driving the vehicle by lowering their voices, and
were under the impression, at least initially, that their discus‐
6                                         Nos. 14‐2913 & 15‐1294

sion was private.” Id. Any subjective expectation of privacy on
the  part  of  the  defendants  ended,  however,  once  defendant
Berry placed his co‐defendants on notice of the probability that
they  were  being  monitored.  Id.,  at  *2.  The  court  therefore
suppressed  any  statements  that  the  defendants  may  have
uttered  prior  to  Berry’s  warning—as  those  statements  were
uttered with an expectation of privacy and intercepted without
judicial authorization—but not after. Id. The court rejected the
defendants’ request to suppress, as fruit of the poisonous tree,
any  statements  they  subsequently  made  when  interviewed
(following Miranda warnings) at the ATF field office. The court
reasoned that neither the interviewing agents nor anyone else
had listened to the recording of the van conversations at that
point, so  in  that respect the interviews were not the tainted
product of the recording. Id.
   The  court  denied  the  defendants’  subsequent  motion  to
reconsider  its  finding  that  their  subjective  expectation  of
privacy  ended  with  Berry’s  warning.  Paxton  II,  2015  WL
493958.  After  inspecting  a  van  identical  to  the  one  used  to
transport the defendants, the court had no doubt that each of
the  defendants  in  the  rear  compartment  would  have  heard
Berry’s warning. Id., at *2. The inspection also confirmed the
court’s understanding that agents in the front compartment of
the van would have been unable to overhear a conversation
occurring in the rear compartment of the van so long as the
detainees were speaking quietly. Id.
                                 II.
   The  government  appeals  the  district  court’s  decision  to
suppress any statements made by the defendants within the
Nos. 14‐2913 & 15‐1294                                             7

police van before Berry warned his comrades that the van was
likely bugged. In the government’s view, detainees can have
no reasonable expectation of conversational privacy within a
clearly‐marked police vehicle, regardless of the particular type
(and configuration) of vehicle in which they are being trans‐
ported.  Webster,  by  contrast,  challenges  the  district  court’s
decision that his subjective expectation of privacy ended with
Berry’s  warning  about  the  probability  of  electronic  surveil‐
lance.
    The  Fourth  Amendment  safeguards  “[t]he  right  of  the
people  to  be  secure  in  their  persons,  houses,  papers,  and
effects,  against  unreasonable  searches  and  seizures[.]”  U.S.
Const. amend. IV. Subject to limited exceptions, “warrants are
the general rule” in judging the reasonableness of a search or
seizure. Katz v. United States, 389 U.S. 347, 362, 88 S. Ct. 507, 517
(1967) (Harlan, J., concurring). A search within the protection
of  the  Fourth  Amendment  occurs  when  the  government
intrudes upon an individual’s legitimate expectation of privacy
in the object of the search. Id. at 352‐53, 88 S. Ct. at 512 (major‐
ity); id. at 360–61, 88 S. Ct. at 516 (Harlan, J., concurring); see
Kyllo v. United States, 533 U.S. 27, 33, 121 S. Ct. 2038, 2042–43
(2001); Minnesota v. Olson, 495 U.S. 91, 95–96, 110 S. Ct. 1684,
1687 (1990); Smith v. Maryland, 442 U.S. 735, 740–41, 99 S. Ct.
2577,  2580  (1979).  The  amendment’s  protections  extend  to
government  eavesdropping  upon  one’s  conversations  with
others, in circumstances where he has a reasonable expectation
that the conversation is not subject to interception. See Katz, 389
U.S. at 353, 88 S. Ct. at 512 (treating interception and recording
of telephone conversation in public telephone booth as a search
and seizure within the meaning of Fourth Amendment); id. at
8                                            Nos. 14‐2913 & 15‐1294

361,  88  S.  Ct.  at  516–17  (Harlan,  J.,  concurring).  In  order  to
establish that he has a protected privacy interest in an inter‐
cepted  conversation,  the  individual  must  show  first  that  he
manifested a subjective expectation of privacy in that conversa‐
tion,  and  second,  that  his  subjective  expectation  is  one  that
society is prepared to recognize as reasonable. E.g., Smith, 442
U.S. at 740–41, 99 S. Ct. at 2580. If he makes these showings,
then the warrantless interception and recording of his conver‐
sation  will  normally  be  considered  to  be  an  unauthorized
search  and  as  such  unlawful,  absent  the  applicability  of  an
exception  that  justifies  the  government’s  failure  to  obtain  a
warrant. See Katz, 389 U.S. at 354‐59, 88 S. Ct. at 513–15.
    Paralleling the coverage of the Fourth Amendment in the
realm  of  electronic  surveillance  is  Title  III  of  the  Omnibus
Crime  Control  and  Safe  Streets  Act  of  1968  (“Title  III”),
18 U.S.C. § 2510, et seq., which generally prohibits (again, with
certain  exceptions)  the  interception,  disclosure,  and  use  of
wire,  oral,  and  electronic  communications  absent  judicial
authorization  or  the  consent  of  one  of  the  parties  to  such
communication.  The  statute’s  definition  of  protected  oral
communications,  see  §  2510(2),  is  “intended  to  parallel  the
‘reasonable expectation of privacy’ test created by the Supreme
Court in Katz v. United States,” In re John Doe Trader No. One,
894 F.2d 240, 242 (7th Cir. 1990), and courts therefore apply the
same  legal  framework  to  suppression  motions  under  either
source of authority. See United States v. Larios, 593 F.3d 82, 92
(1st Cir. 2010); United States v. Clark, 22 F.3d 799, 801 (8th Cir.
1994); United States v. McKinnon, 985 F.2d 525, 527 (11th Cir.
1993).
Nos. 14‐2913 & 15‐1294                                                 9

    Our decision in this case turns on whether any expectation
of  privacy  that  the  defendants  may  have  harbored  in  their
conversations within the police van was an objectively reason‐
able expectation. As we discuss below, we held in Webster that
detainees lack an objectively reasonable expectation of privacy
in conversations taking place in the back seat of a squad car,
775 F.3d at 903‐04, but our decision held open the question of
whether  detainees  might  have  a  reasonable  expectation  of
privacy  in  a  different  type  of  police  vehicle,  id.  at  904.  We
address that question now, and answer it in the negative.
    In  the  three‐plus  decades  preceding  the  district  court’s
suppression decision in this case, federal and state courts had
concluded  with  apparent  unanimity  that  a  person  has  no
objectively reasonable expectation of privacy while seated in a
marked patrol car. See United States v. Dunbar, 553 F.3d 48, 57
(1st Cir. 2009); United States v. Turner, 209 F.3d 1198, 1200–01
(10th Cir. 2000); Clark, 22 F.3d at 801‐02; McKinnon, 985 F.2d at
527–28; United States v. Fridie, 442 F. App’x 839, 841 (4th Cir.
2011) (per curiam) (non‐precedential decision); United States v.
Carter, 117 F.3d 1418 (table), 1997 WL 336290 (5th Cir. June 5,
1997) (per curiam) (unpublished); United States v. Sallee, No. 91
CR  20006‐19,  1991  WL  352613,  at  *2  (N.D.  Ill.  Oct.  24,  1991)
(collecting state cases); State v. Torgrimson, 637 N.W.2d 345, 350
(Minn. Ct. App. 2002); State v. Ramirez, 535 N.W.2d 847, 850
(S.D. 1995) (collecting cases); State v. Smith, 641 So.2d 849, 852
(Fla. 1994); People v. Crowson, 660 P.2d 389, 392‐93 (Cal. 1983)
(plurality), overruled in part on other grounds by People v. Myers,
858  P.2d  301  (Cal.  1993).  Those  holdings  have  deemed  it
immaterial whether the individual has been arrested, tempo‐
rarily  detained,  or  simply  invited  to  sit  in  the  car  while  the
10                                          Nos. 14‐2913 & 15‐1294

police  conduct  an  investigation.  See,  e.g.,  Turner,  209  F.3d  at
1201 (“whether an individual is in custody does not materially
affect  an  expectation  of  privacy  in  a  police  car”)  (following
McKinnon, 985 F.2d at 528 (“[w]e find no persuasive distinction
between  pre‐arrest  and  post‐arrest  situations  in  this  case”)
(collecting cases)).
    A number of these decisions are, as Chief Judge Castillo
pointed out in Williams, fairly cursory in their treatment of the
issues. 15 F. Supp. 3d at 828. From the cases that address the
subject in any detail, two basic points emerge. First, the patrol
car is an official, crime‐fighting vehicle that serves both as a
police officer’s workplace and also as a mobile jail. Clark, 22
F.3d at 801–02. Consequently, an individual seated in that car
would  have  no  reason  to  expect  privacy  within  the  car.  Id.
Second, the dashboard area of a patrol car, which is visible to
anyone sitting in the car, “bristl[es]” with electronic equipment
(including  two‐way  radios,  for  example)  that  places  one  on
notice  of  the  possibility  that  his  oral  statements  may  be
intercepted. Turner, 209 F.3d at 1201.
    Prior to Williams, only a few cases had expressly dealt with
police vehicles other than squad cars; and although they too
had found no reasonable expectation of privacy for conversa‐
tions occurring within such vehicles, they did not expressly
address how the unique compartmentalization of the vehicle’s
interior might affect privacy expectations. See United States v.
Mahon,  No.  CR  09‐712‐PHX‐DGC,  2010  WL  3954506,  at  *4
(D.  Az.  Sep.  29,  2010)  (“Defendants  clearly  had  no  legal
expectation of privacy while handcuffed in the police van.”)
(citation omitted), j. aff’d, 620 F. App’x 571 (per curiam) (non‐
precedential  decision)  &  804  F.3d  946  (9th  Cir.  2015),  cert.
Nos. 14‐2913 & 15‐1294                                               11

denied,  136  S.  Ct.  2510  (2016);  United  States  v.  Reese,  No.
1:09  CR  00145,  2010  WL  2606280,  at  *5  (N.D.  Ohio  June  25,
2010)  (relying  on  squad  car  cases  to  hold  that  “none  of  the
defendants could reasonably expect that their conversations
were  private  merely  because  they  were  alone  in  the  van,
handcuffed  and  awaiting  transport  to  the  Cleveland  Police
Department  for  questioning”);  United  States  v.  Ingram,  No.
IP 04‐201‐CR‐1 H/F, et seq., 2005 WL 775930, at *1 n.1 (S.D. Ind.
Mar. 25, 2005) (Hamilton, J.) (noting court’s prior oral ruling
that  defendants  lacked  reasonable  expectation  of  privacy
within  a  police  van  used  to  transport  them  to  jail),  appeal
dismissed sub. nom. United States v. Douglas, 182 F. App’x 558
(7th Cir. 2006) (per curiam) (unpublished). 
    In his Williams decision, Chief Judge Castillo acknowledged
the general line of authority as to squad cars, but found the
layout of a police squadrol to be materially distinct from that
of a patrol car vis‐à‐vis the expectation of privacy. In contrast
to a typical patrol car, a squadrol (which is used both as an
ambulance  and  as  a  vehicle  to  transport  detainees)  has  a
separate cab for the driver and his passenger, resulting in a
physical division of the driver’s compartment from the fully
enclosed  rear  section  of  the  vehicle.  15  F.  Supp.  3d  at  829.
Within their own compartment, the detainees are not within
earshot  of  officers  sitting  in  the  cab.  Id.  Moreover,  the  rear
compartment does not “bristle” with electronics that are visible
to  detainees.  Id.  Detainees  in  the  rear  compartment  of  a
squadrol  thus  have  practical  reasons  to  expect  privacy  that
detainees in the back seat of a patrol car lack. Id. And that is
true even if the squadrol is regarded as a mobile jail. The judge
could  not  imagine  that  the  types  of  safety  concerns  that
12                                          Nos. 14‐2913 & 15‐1294

outweigh  individual  privacy  interests  in  the  jail  setting
(controlling narcotics and other contraband, and preventing
escape)  are  present  to  the  same  degree  in  a  squadrol.  Id.  at
829–30. Indeed, if safety concerns were the motivation for the
government’s  decision  to  intercept  detainee  conversations,
then  its  agents  would  have  activated  the  live‐monitoring
feature of their equipment. But they had not taken advantage
of that feature, which led Judge Castillo to conclude that the
government’s  real  purpose  in  intercepting  the  detainee’s
conversations was to capture their incriminating statements. Id.
at  830.  Weighing  the  totality  of  the  circumstances,  he  con‐
cluded  that  the  detainees  had  a  reasonable  expectation  of
privacy in the rear compartment of the squadrol and that the
government’s wish to capture any incriminating remarks was
not justified. Id.
   The modified cargo van at issue in this case has a layout
that  is  distinct  from  both  the  typical  patrol  car  and  the
squadrol:  it  has  three  compartments  separated  by  metal
dividing  walls  with  small  (and  thick)  plexiglass  viewing
windows. But there is no dispute that in material respects, the
van is more like the squadrol than the patrol car. Detainees are
seated within a separate, fully enclosed compartment—in this
case, with another empty compartment between them and the
driver’s  compartment.  The  detainees’  compartment  did  not
“bristle”  with  visible  electronic  equipment.  And,  per  Judge
Gettleman’s findings, the prisoners would have subjectively
expected that if they were speaking quietly, they would not be
overheard by the driver and his passenger. Judge Gettleman
thus relied on Williams to conclude that the defendants had an
objectively reasonable expectation of privacy in the conversa‐
Nos. 14‐2913 & 15‐1294                                            13

tions they conducted within the rear compartment of the van.
Paxton I, 2014 WL 3807965, at *1.
    It  was  not  long  after  Chief  Judge  Castillo’s  decision  in
Williams and Judge Gettleman’s first decision in Paxton that we
held in Webster that an individual lacks an objectively reason‐
able expectation of privacy in conversations occurring within
a squad car. 775 F.3d at 903–04. We found the decisions of our
six sister circuits instructive on this point, noting, as they had,
that squad cars function both as a mobile office for a patrol
officer and as a temporary jail for detainees in transport. Id. at
904 (citing Clark, 22 F.3d at 801–02, and McKinnon, 985 F.2d at
537).  At  the  same  time,  such  vehicles  visibly  bristle  with
electronics that place a detainee on notice of the possibility that
his statements might be recorded. Id. (citing Turner, 209 F.3d at
1201). 
     Given  the  nature  of  the  vehicle  and  the  visible
     presence of electronics capable of transmitting any
     internal conversations, the expectation that a conver‐
     sation within the vehicle is private is not an expecta‐
     tion that society would recognize to be reasonable.
     We agree with those circuits, and hold that conver‐
     sations in a squad car such as the one in this case are
     not entitled to a reasonable expectation of privacy,
     and therefore the recording of the conversation [in
     this case]  is not a violation  of  the Fourth  Amend‐
     ment.
Id. We added, however, “that this holding reflects the layout
and equipment of the squad car, and express no opinion as to
conversations that occur in other vehicles.” Id. We cited and
14                                          Nos. 14‐2913 & 15‐1294

distinguished Williams, noting the distinctive layout of a police
squadrol that Chief Judge Castillo had relied upon to conclude
that detainees did have a reasonable expectation of privacy in
conversations occurring in that type of vehicle. Id. at 904.
    This case requires us to confront the issue we left open in
Webster and to decide whether the unique features of police
vans  and  squadrols  support  an  expectation  of  privacy  that
society is prepared to recognize as reasonable. Although we
agree with Judges Castillo and Gettleman that distinctions can
be drawn between a squad car on the one hand and a police
squadrol  or  van  on  the  other,  we  believe  those  distinctions
matter more as to a detainee’s subjective expectation of privacy
than they do to the objective reasonableness of that expectation
of privacy. The enclosed nature of the detainee compartment
in a van like the one used to transport the defendants in this
case may cause a detainee to think that he cannot be overheard.
See R. 156‐1 (declaration of Matthew Webster) ¶ 3 (“I believed
that the conversation was private because it was in a separate,
enclosed area of the paddy wagon and not in a squad car, and
because we had the conversation when no agents or officers
were present and the van door was shut … .”). But given the
inescapable fact that a detainee has been taken into custody
and placed into a marked police vehicle for transport to a law
enforcement facility, we are not convinced that any expectation
of privacy on the part of the detainee in the van is one that
society is prepared to recognize as reasonable.
    At  the  outset,  we  emphasize  that  the  police  van  was
functioning (and was designed to function) as a mobile jail cell.
See  Clark,  22  F.3d  at  801–02;  McKinnon,  985  F.2d  at  527.  The
defendants  had  been  arrested  and  placed  in  handcuffs,  and
Nos. 14‐2913 & 15‐1294                                               15

they were being transported in the van to the ATF field office
for processing and questioning, and hence to incarceration. The
arrest itself resulted in a diminished expectation of privacy on
the part of the defendants, see McKinnon, 985 F.2d at 527, and
as  detainees  they  could  not  reasonably  have  perceived  the
(marked) police van as a sanctuary for private conversation,
Clark, 22 F.3d at 802; United States v. Colon, 59 F. Supp. 3d 462,
466 (D. Conn. 2014). See Hudson v. Palmer, 468 U.S. 517, 525–28,
104  S.  Ct.  3194,  3200–01  (1984)  (prisoner  has  no  reasonable
expectation of privacy in prison cell), overruled in part on other
grounds  by  Daniels  v.  Williams,  474  U.S.  327,  106  S.  Ct.  662
(1986); Lanza v. New York, 370 U.S. 139, 143, 82 S. Ct. 1218, 1221
(1962)  (in  jail  setting,  “official  surveillance  has  traditionally
been the order of the day”); United States v. Madoch, 149 F.3d
596, 602 (7th Cir. 1998) (marital communications privilege does
not apply vis‐à‐vis recorded telephone conversations between
defendant  and  her  incarcerated  spouse,  as  privilege  applies
only to communications made in confidence, and there is no
expectation of privacy in jail telephone calls). 
    The fact that the interior of the van was divided by walls
into separate, fully enclosed compartments in no way altered
the essential nature of the vehicle. The metal dividing walls,
with their thick plexiglass windows, were present to serve a
security  function  rather  than  to  foster  an  atmosphere  of
solitude and privacy. The defendants’ surroundings may have
lulled them into assuming, mistakenly, that their discussions
could  not  be  overheard;  but  in  that  respect  this  case  is  no
different from those in which individuals have been left alone
in the back seat of a patrol car, thinking no one can overhear
what they say. See Clark, 22 F.3d at 800‐01; McKinnon, 985 F.2d
16                                                Nos. 14‐2913 & 15‐1294

at 526. Regardless of the particular layout, a police vehicle that
is readily identifiable by its markings as such, and which is
being  used  to  transport  detainees  in  restraints,  does  not
support an objectively reasonable expectation of conversational
privacy.
     The rear compartment of the van was not “bristling” with
electronics,  it  is  true.  Cf.  Turner,  209  F.3d  at  1201.  But  even
when police radios, scanners, computer terminals and other
equipment are visible to a detainee, it is unlikely that any of
those items are actually the source of electronic surveillance;
the recording devices themselves, if present, are likely to be
nearly if not wholly invisible to the untrained eye. See Colon,
59  F.  Supp.  3d  at  466–67.  Such  electronic  equipment  that  is
visible to a detainee may cause him to think about the prospect
of  covert  surveillance.  But  given  the  increasing  presence  of
unobtrusive, if not invisible, audio and video surveillance in all
manner of places, public and private,1 one wonders how much
of  a  reminder  a  detainee  needs  that  he  might  be  under
surveillance—particularly in a marked police vehicle—or that
this might be so regardless of whether he can see any obvious
signs of surveillance devices.
    More  to  the  point  is  the  likelihood  that  we  are  fast  ap‐
proaching  a  day  when  police  interactions  with  civilians,
including detainees, will be recorded from beginning to end,


1
    See, e.g., David Alan Sklansky, Too Much Information: How Not to Think
About  Privacy  and  the  Fourth  Amendment,  102  Cal.  L.  Rev.  1069,  1085–87
(2014) (discussing extent of electronic surveillance that individuals face in
various  settings);  Kevin  Werbach,  Sensors  and  Sensibilities,  28  Cardozo
L. Rev. 2321, 2323–38 (2007) (same).
Nos. 14‐2913 & 15‐1294                                                           17

and  for  a  variety  of  important  ends.  Police  surveillance
equipment  (including  both  dashboard  cameras  and  body
cameras) has become both cheaper and more effective at a time
when the public interest in police conduct, by virtue of certain
abuses exposed by citizen cell‐phone cameras in addition to
police surveillance equipment, has skyrocketed. See, e.g., Iesha
S. Nunes, Note, “Hands Up, Don’t Shoot”: Police Misconduct and
the Need for Body Cameras, 67 Fla. L. Rev. 1811 (2015).2 Govern‐
ment, members of the public, and detainees share an interest
in monitoring the handling of detainees in order to ensure that
they  are  being  treated  appropriately.  Cf.  Am.  Civil  Liberties
Union  of  Ill.  v.  Alvarez,  679  F.3d  583,  605–07  (7th  Cir.  2012)
(finding no privacy interest supporting use of state eavesdrop‐
ping statute to criminalize third‐party audiovisual recording
of police officers performing their duties—including engaging
citizens in non‐confidential conversations—in public places).
Police  officers  and  other  law  enforcement  agents  have  a
parallel interest in both the appropriate treatment of detainees
(to foster public confidence in law enforcement and to rebut
false  allegations  of  misconduct)  and  identifying  problem
officers  and  practices  where  they  exist.  Officers  also  have  a
significant interest in security that warrants the monitoring of
detainees  in  their  custody,  to  ensure  that  detainees  are  not
harming one another or attempting escape, or that a detainee


2
       Events  of  the  last  several  years  in  particular  may  have  focused  the
public’s attention on police practices resulting in injuries to detainees and
other civilians, but the public interest in such police actions substantially
predated  the  events  at  issue  in  this  case.  See  Nunes,  “Hands  Up,  Don’t
Shoot,”  67  Fla.  L.  Rev.  at  1815‐19  (summarizing  incidents  over  past  25
years).
18                                               Nos. 14‐2913 & 15‐1294

has  not  fallen  ill,  for  example.  See,  e.g.,  Virginia  v.  Moore,
553 U.S. 164, 177, 128 S. Ct. 1598, 1607–08 (2008) (describing
safety  rationale  for  permitting  police  searches  incident  to
arrest); Florence v. Bd. of Chosen Freeholders of Cnty. of Burlington,
566  U.S.  318,  330–34,  132  S.  Ct.  1510,  1518‐20  (2012)  (noting
safety  and  health  interests  that  justify  intrusive  searches  of
detainees upon  admission to jail).3 The government stresses
this latter interest in its briefs. We agree with the defendants
that it is somewhat ironic for the government to invoke this
interest, given that it did not use its surveillance equipment to
monitor them in real time during their transport to the ATF
office (which would have enabled agents to detect and address
any safety problems as they arose) and instead only recorded
their  conversations  for  later  use.  But  the  material  point,  in
terms  of  the  defendants’  expectation  of  privacy,  is  that  the
government has legitimate reasons, wholly consistent with the
public interest, for monitoring individuals it has taken into its
custody and placed into a transport vehicle. Regardless of the
agents’  actual  motivations  for  monitoring  the  defendants
during  transport,  these  legitimate  interests  reinforce  our
conclusion that society is not prepared to recognize as reason‐

3
    The Williams decision posits that the safety concerns of officers transport‐
ing detainees are not comparable to those warranting intrusion upon an
inmate’s privacy in the prison setting. 15 F. Supp. 3d at 829–30. Certainly
there  are  differences  between  the  two  settings,  but  we  think  that  the
interests warranting close monitoring of detainees are no less compelling
in the transportation context than they are in the jail or prison setting. Two
officers  transporting  multiple  detainees  on  public  roads  must  deal  with
multiple  risks  and  multiple  demands  on  their  attention,  rendering  both
themselves and detainees more vulnerable to harm than they would be in
a secure location with multiple staff members to assist them.
Nos. 14‐2913 & 15‐1294                                                   19

able  whatever  subjective  expectations  of  privacy  the  defen‐
dants may have harbored in their conversations within the van.
See  Illinois  v.  Lafayette,  462  U.S.  640,  646–47,  103  S.  Ct.  2605,
2609–10  (1983)  (conducting  inventory  search  of  arrested
person’s  belongings  is  reasonable  regardless  of  particular
officer’s subjective motivations for search).
    In  sum,  because  the  defendants  lacked  an  objectively
reasonable expectation of privacy when placed into the marked
police van, the interception and recording of their conversa‐
tions did not constitute a search for purposes of their Fourth
Amendment  rights  or  an  unauthorized  interception  for
purposes  of  Title  III.  Our  conclusion  on  this  score  makes  it
unnecessary for us to reach the question of whether and when
the defendants’ subjective expectation of privacy within the
van terminated, and renders Webster’s cross‐appeal moot.
     One point remains for us to address for the sake of com‐
pleteness, and that is whether there was any problem posed by
the identification questions that agents asked of the defendants
as they entered the van, the answers to which were later used
to identify the speakers in the recorded conversations that took
place within. Because these questions were posed by agents
before the defendants were left alone in the rear compartment
of  the  van,  the  defendants  cannot  have  had  any  reasonable
privacy expectation in their answers. See Katz, 389 U.S. at 361,
88  S.  Ct.  at  516  (Harlan,  J.,  concurring)  (statements  that
individual  “exposes  to  the  ‘plain  view’  of  outsiders  are  not
‘protected’ because no intention to keep them to himself has
been exhibited”). Nor did they have any cognizable privacy
interest  in  their  voices.  United  States  v.  Dionisio,  410  U.S.  1,
14–15, 93 S. Ct. 764, 771–72 (1973); United States v. Ceballos, 385
20                                         Nos. 14‐2913 & 15‐1294

F.3d 1120, 1123 (7th Cir. 2004). Although the defendants had
not  yet  been  given  their  Miranda  warnings  when  they  were
asked these biographical questions, we do not think there was
any Fifth Amendment violation, given that the sorts of ques‐
tions  posed  (soliciting,  e.g.,  their  names,  birth  dates  and/or
ages, and places of residence)—the same sorts of questions that
would be posed in booking any arrested individual—are not
the sort of questions that one would expect to yield incriminat‐
ing  information.  See  United  States  v.  Edwards,  885  F.2d  377,
385–86 (7th Cir. 1989); see also United States v. Westbrook, 125
F.3d 996,  1003 (7th Cir. 1997); United States v. Kane, 726 F.2d
344, 349 (7th Cir. 1984). 
                                 III.
   Having concluded that the defendants lacked an objectively
reasonable  expectation  of  privacy  within  the  police  van,  we
REVERSE the district court’s decision to partially suppress the
covertly recorded statements that the defendants made while
conversing in the van. We DISMISS defendant Webster’s cross‐
appeal as moot.